Citation Nr: 0903256	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  05-33 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a positive 
tuberculosis test.  

3.  Whether new and material evidence exists to reopen a 
prior claim for service connection for a heart murmur.

4.  Entitlement to service connection for a heart murmur.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 


FINDINGS OF FACT

1.  The veteran's hypertension did not have onset during the 
veteran's active service or within one year of service and 
was not caused or aggravated by the veteran's active service.  

2.  The veteran did not have a positive tuberculosis test in 
service and does not currently suffer from tuberculosis.  

3. The appellant's prior claim for entitlement to service 
connection for a heart murmur was denied in an April 2003 
rating decision; the appellant failed to perfect an appeal of 
this decision.

4.  Evidence received since the April 2003 decision is not 
previously of record or cumulative or redundant of other 
evidence of record and raises a reasonable possibility of 
substantiating that claim.

5.  Clear and unmistakable evidence does not demonstrate that 
the veteran's heart murmur pre-existed his entrance into 
active service and was not aggravated by his active service.  





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).  

2.  The criteria for entitlement to service connection for a 
positive tuberculosis test have not been met.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).  

3.  The April 2003 rating decision that denied a claim of 
entitlement to service connection for heart murmur is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.  § 20.1103 (2008).

4.  New and material evidence has been received since the 
April 2003 rating decision that denied entitlement to service 
connection for a heart murmur and that claim must be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156 
(2008).

5.  The criteria for entitlement to service connection for a 
heart murmur have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 
(West 2002 & Supp. 2007); 38 C.F.R.  §§ 3.102, 3.303, 3.304 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Where the chronic nature of a disease is established in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
they can be clearly attributed to an intervening cause.  
38 C.F.R. § 3.303(b)(2008).  Certain chronic diseases, 
including hypertension, may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

The veteran is seeking service connection for hypertension, a 
positive tuberculosis test, and a heart murmur.

Hypertension

The veteran has a current diagnosis of hypertension from Dr. 
"D.D."  However, there is no evidence of a diagnosis of or 
treatment for hypertension in the veteran's service treatment 
records or within one year of service.  An October 1967 
Report of Medical Examination completed prior to the 
veteran's separation from service indicates that the 
veteran's heart and vascular system are normal.  It makes no 
mention of a history of elevated blood pressure or 
hypertension.  The veteran's blood pressure at the October 
1967 examination was 120/60.  

Additionally, the veteran has submitted no medical evidence 
linking his current hypertension with his active service, 
which began many years after service.  See Maxson v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was 
proper to consider the veteran's entire medical history in 
determining if service-connection is warranted, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  Simply stated, the Board finds that the service 
and post-service treatment records provide evidence against 
this claim, outweighing the veteran's contentions.  

As there is no evidence that the veteran's hypertension had 
onset during his active service or within one year of service 
or that his hypertension was caused or aggravated by his 
active service, or related to the veteran's heart murmur 
(which will be addressed below) entitlement to service 
connection for hypertension is not warranted.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  

Positive Tuberculosis Test

Treatment notes from Dr. D.D. show that in August 2003, the 
veteran had a positive tuberculosis test and was started on 
prophylactic treatment.  He told Dr. D.D. that he had a 
positive tuberculosis test in the past, but did not clarify 
when or where.  However, despite the positive test, x-rays 
showed no evidence of tuberculosis and there is no evidence 
in later treatment records that the veteran suffers from 
tuberculosis.  Thus, there is no evidence that the veteran 
suffers from a current disability.

However, even assuming that a mere positive tuberculosis 
test, without an associated illness, qualifies as a 
disability for VA purposes, there is no evidence in the 
veteran's service treatment records that he ever tested 
positive for tuberculosis or suffered from tuberculosis in 
service.  

As there is no evidence that the veteran tested positive for 
tuberculosis or suffered from tuberculosis in service or that 
the August 2003 positive tuberculosis test was in any way 
related to the veteran's service, entitlement to service 
connection is not warranted.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.



Heart Murmur

In April 2003, the RO denied the veteran's claim for 
entitlement to service connection for a heart murmur and the 
veteran failed to perfect an appeal.  In an August 2005 
rating decision, the RO reopened the appellant's claim, but 
then denied entitlement to service connection for a heart 
murmur.  In a September 2005 statement of the case, the RO 
denied the veteran's new claim on the grounds that he had not 
submitted new and material evidence.  

The Board has the jurisdictional responsibility to consider 
the issue, regardless of the RO's determination on the 
question of reopening.  Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).  Therefore, the Board will determine 
whether new and material evidence has been received and, if 
so, consider entitlement to service connection on the merits.  

Generally, a claim which has been denied in an un-appealed RO 
decision or an un-appealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
un-established fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Rather, the reasons for the final 
disallowance must be considered in determining whether the 
newly submitted evidence is material.  Id.  Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a reason for that last final 
disallowance of the claim.  Id.

The appellant's prior claims were denied on the basis that 
the veteran's heart murmur was a pre-existing condition that 
had not permanently worsened as a result of service.  

The veteran has submitted additional treatment records from 
Dr. D.D.  This evidence is new and raises a reasonable 
possibly of substantiating the appellant's claim.  
Accordingly, the appellant's prior claim for entitlement to 
service connection for a heart murmur must be reopened.  

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
to service and was not aggravated by such service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when the 
veteran is examined, accepted and enrolled for service, the 
burden lies with the government to show, by clear and 
unmistakable evidence, that the defect, infirmity, or 
disorder both pre-existed and was not aggravated by service.  
See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Here, the veteran's heart murmur was not noted in the Report 
of Medical Examination prepared at the time of his enlistment 
in December 1963.  Rather, the veteran's enlistment 
examination indicates that his heart and vascular system are 
normal.  

Since the veteran's heart murmur was not noted at the time of 
his enlistment examination, the government must show by clear 
and convincing evidence that the veteran's heart condition 
pre-existed service.  

In April 1966, the veteran reported to a treating physician 
that he had been told at a young age that he had a heart 
murmur.  However, the Court of Appeals for Veterans Claims 
(Court) has held that lay statements by a veteran concerning 
a preexisting condition are not sufficient to rebut the 
presumption of soundness.  See, e.g., Gahman v. West, 13 Vet. 
App. 148, 150 (1999) (recorded history provided by a lay 
witness does not constitute competent medical evidence 
sufficient to overcome the presumption of soundness, even 
when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition); see also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).

Other than the veteran's statement, there is no evidence 
showing that the veteran had a heart murmur prior to service.  
As his statements to a medical professional are not clear and 
"unmistakable" evidence of a pre-existing condition, the 
Board must find that the veteran's heart murmur had onset 
during his active service.  

The veteran's service treatment records show that in January 
1965, he complained of a history of irregular heart rhythm.  
The examiner observed a grade 2/6 systolic heart murmur.  An 
electrocardiogram and cardiac fluroscopy were order and 
findings were consistent with mitral stenosis.  In February 
1965, the veteran complained of sharp chest pains since 
November 1964.  The examiner noted both diastolic and 
systolic heart murmurs.  At a follow up examination in June 
1965, the veteran had no further chest pain, but a heart 
murmur was still observed.  In April 1966, the veteran 
complained of chest pain and dizzy spells.  A systolic heart 
murmur was observed on examination.  At an April 1966 PEU 
consultation, the examiner observed a faint grade 1/6 
systolic heart murmur, but no diastolic murmur.  In May 1966, 
the examiner noted a diastolic murmur and the veteran was 
again diagnosed with mitral stenosis.  

In July 2002, the veteran's current treating physician noted 
a grade 2/6 heart murmur.  In September 2003, the veteran was 
given an echocardiogram, which found borderline evidence of 
diastolic dysfunction, mild tricuspid regurgitation with mild 
mitral insufficiency, and probable mild to moderate aortic 
insufficiency.  He was diagnosed with normal left ventricular 
function with mild concentric left ventricular hypertrophy, 
minimally myxomatous mitral valve with mild mitral 
regurgitation, aortic sclerosis with moderate aortic 
insufficiency and borderline left atrial enlargement.  A 2/6 
systolic murmur was again observed at a January 2005 
physical.  

As the medical evidence of record shows that the veteran 
suffered from a chronic heart murmur in service and currently 
suffers from a heart murmur, the Board finds that entitlement 
to service connection for a heart murmur is warranted.  The 
nature and extent of the disorder is not before the Board at 
this time. 

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The purpose of 
this notice is to inform the claimant of what evidence he 
must submit to reopen his claim.  

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied by way 
of a letter sent to the appellant in March 2005.  The March 
2005 letter informed the appellant in detail of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also informed of what evidence 
was required to reopen his previously denied claim for 
entitlement to service connection for a heart murmur.  
Additionally, the letter explained what the appellant needed 
to show to establish entitlement to service connection for a 
heart murmur, hypertension, and a positive tuberculosis test.  
However, the veteran was not informed of how the VA assigns 
disability ratings or effective dates.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  Although 
the notice provided did not address either the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim, such error was harmless with respect 
to the veteran's hypertension and positive tuberculosis test 
claims given that service connection for those two conditions 
is being denied, and hence no rating or effective date will 
be assigned with respect to the claimed conditions.  
Regarding the veteran's heart murmur claim, the Board is 
granting in full that benefit sought on appeal.  Accordingly, 
any error committed with respect to either the duty to notify 
or the duty to assist was harmless and will not be further 
discussed.  

VA also has a duty to assist the appellant in the development 
of his claims.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and obtaining medical opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the veteran's claims files.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Entitlement to service connection for hypertension and a 
positive tuberculosis test is denied.

Entitlement to service connection for a heart murmur is 
reopened and granted.  


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


